 1

 2

 3

 4

 5                          IN THE UNITED STATES DISTRICT COURT

 6                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 7
       CARLOS MARIO GOMEZ SR.,
 8                                                     Case No. 2:18-cv-02698-KJM-KJN

 9                                  Plaintiff,         STIPULATION OF PARTIES TO
                                                       DEEM SERVICE ACCOMPLISHED
10     v.                                              AND TO EXTEND TIME TO FILE
                                                       RESPONSIVE PLEADING
11
       CITY OF VACAVILLE, et al.
12                                                     ORDER RE: EXTENSION OF TIME
                                   Defendants.         TO FILE RESPONSIVE PLEADING
13

14
              Defendants City of Vacaville and William Boehm, through their counsel
15
     Richard Osman, and Plaintiff Carlos Mario Gomez Sr., through his counsel Catherine
16
     A. Beekman, hereby stipulate and agree that 1) service on both Defendants shall be
17
     deemed accomplished December 26, 2018, and 2) Defendants shall file a responsive
18
     pleading no later than 30 days after the date of service, i.e., no later than January 25,
19
     2019.
20

21
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27

28

                                                 -1-
           STIPULATION AND ORDER                                            2:18-cv-02698-KJM-KJN
 1   DATED: December 26, 2018          /S/ Catherine A. Beekman
                                  By: _____________________________________

 2                                         Catherine A. Beekman
                                           Attorney for Plaintiff
 3

 4

 5
     DATED: December 26, 2018          /S/ Richard Osman
                                  By: _____________________________________
 6
                                           Richard Osman
 7                                         Attorney for Defendants
 8

 9

10   PURSUANT TO STIPULATION, IT IS SO ORDERED.

11   DATED: January 9, 2019.

12

13                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     -2-
        STIPULATION AND ORDER                                       2:18-cv-02698-KJM-KJN
